This is an appeal from an award of the Industrial Board denying appellant compensation.
The error assigned is that the award is contrary to law, the only question presented being as to the sufficiency of the evidence. *Page 25 
After carefully examining the briefs and record in this case, we hold that there is some evidence to support the finding, and, where there is some evidence, an award will not be disturbed on appeal. See Kramer v. Huntington Steel, etc., Co. (1920),73 Ind. App. 289, 127 N.E. 284, and cases therein cited.
Affirmed.